Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-23 have been examined and rejected. This Office action is responsive to the amendment filed on 08/08/2022, which has been entered in the above identified application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 has been amended. The rejection is withdrawn.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9-11, 15, and 19-21 are rejected under AIA  35 U.S.C §103 as being unpatentable over Viklund et al. (US 20190272725 A1, hereinafter Viklund, filing date 10/02/2017) in view of Gupta et al. (US 20190095846 A1, hereinafter Gupta).


As to independent claims 1, 11, and 20, Viklund teaches a home monitoring system (Fig. 7, a sensor-based Activity Monitoring System 700, paragraph [0016], The activity monitoring system can receive input from a variety of sources. For example, a user's activity may be monitored using a home security system, a smartphone, an IoT (Internet of Things) thermostat, camera, radar, motion sensor, and/or a vehicle GPS system, paragraph [0009], The monitored activity can include activity patterns such as how long a person sleeps or how often a person leaves home) comprising: 
one or more processors (paragraph [0019], a microprocessor configured to execute at least the activity logic); and 
at least one computer-readable storage medium couple to the one or more processors having stored thereon instructions which, when executed by the at least one processor (paragraph [0069], Activity Log Storage 137 includes a non-transient digital storage such as random-access memory, static memory, optical memory, a hard drive, flash memory, and/or the like), cause the at least one processor to perform operations comprising: 
receiving, from one or more devices in a home network that are each physically at a property, activity data that represents activity of one or more objects or one or more people at the property (paragraph [0313], In a Monitor Client Step 1720, the user is monitored using Monitored Device 110A and/or Peripheral 172. This monitoring includes the receipt of sensor data and the determination of one or more activity based on the sensor data; paragraph [0103], Monitored Device 110A optionally further includes Peripheral Monitoring Logic 170. Peripheral Monitoring Logic is configured to monitor and received data from one or more Peripheral 172. Peripheral Device 172 can include, for example, a vehicle, a wearable device, an earring, a defibrillator, a necklace, a shoe, a medical device, a medicine delivery device, a medication container, an insulin pump, a pacemaker, a wearable activity sensor (e.g., Fitbit® or AppleWatch®), a blood/oxygen level detector, a pulse measurement device, a blood pressure measurement device, a prosthetic, a mouse, a keyboard, a camera, an (external) Motion Sensor 140, a vehicle control system, a remote control, a set-top box, an electronic door lock, a door or window sensor, a pressure sensor, a physical security system, headphones (earbuds), a radar system, and/or the like.);
generating, using the activity data, a knowledge base (paragraph [0095], The machine-based system is optionally configured to learn (e.g., is trained) from received data. For example, an output of a neural network may be improved using data generated by Monitored Device 110A; paragraph [0294], Machine Learning System 735 processes the received sensor data and outputs one or more activities of a monitored user. This output of one or more activities is provided to Machine Learning System 745 or Rule Logic 747; machine learning system 735 is the knowledge base); 
generating, using on the knowledge base, one or more rules (paragraph [0092],  The expected use may be defined by alert rules; paragraph [0093], Deviation Logic 160 optionally include more than merely violation of alert rules. The deviations can include deviations from patterns of activity; paragraph [0294], Machine Learning System 735 processes the received sensor data and outputs one or more activities of a monitored user. This output of one or more activities is provided to Machine Learning System 745 or Rule Logic 747; Rule Logic 747 includes the one or more rules);
determining, using the one or more rules and second activity data, an occurrence of a particular rule of the one or more rules (paragraph [0092], Deviation Logic 160 is configured for determining if use of Monitored Device 110A, as detected by Activity Logic 135, deviates from an expected use of Monitored Device 110A. The detection of the deviation typically results in generation of a report by Reporting Logic 145. The expected use may be defined by alert rules; paragraph [0151], The use detected in Detect Use Step 320 can include detection of IoT devices or a security system. For example, opening of a smart refrigerator door, use of a bathroom, adjustment of a thermostat, use of a remote control (e.g., a TV remote), opening of a door or window as detected by a security system, placing or removing weight from a pressure sensor, sue of a dishwasher; the expected use is the alert rule, and the detected use is the second activity data); 
in response to determining the occurrence of the particular rule of the one or more rules, causing presentation, by a user device, of a notification responsive to the particular rule (Fig. 12A is an alert example, paragraph [0118], Alert Logic 186 may be configured to compare received use data with alert rules stored in Alert Data Storage 184, and if the actual use represented by the received use data violates a rule that an alert may be sent; paragraph [0339], The generated alert can include a summary of a patient's activity, reasons why the alert was generated, a graphical representation of a user's activity);
receiving, from the user device, user feedback responsive to the notification, wherein the user feedback includes a natural language content for the particular rule (paragraph [0076], The display includes a button labeled “Cancel,” activation of which would cancel the pending alert; paragraph [0092],  The expected use may be defined by alert rules; paragraph [0244], If an alert is cancelled, then the activity that resulted in the alert may be used to adjust the expected activity of the user; Fig. 12A, paragraph [0287], The interface provides a button configured to cancel the alert by saying “I'm fine,” and a button configured to say “Help” and send the alert immediately (rather than wait for a delay); “cancel” or “I'm fine,” is a user feedback includes a natural language content),
updating the particular rule or a node from which the particular rule was generated using the natural language label for the particular rule (paragraph [0244], cancellation of an alert is considered a false positive event and is used by Threshold Logic 750 to adjust one or more threshold levels. For example, if a new user cancels a lot of alerts, then thresholds may be expanded to reduce the false positive rate. After a few cancellations on Saturday morning of alerts resulting from hospital visits, the cancellations are used to improve the prediction of the future activity levels of the user; Saturday morning hospital visits is the particular rule, and the rule is modified by user cancellation).
VIKLUND does not teach:
a graph-based knowledge base including two or more nodes based on the activity data, wherein each node is an object, person, or routine and wherein each link is a relationship between two nodes.
Gupta teaches:
a graph-based knowledge base including two or more nodes, wherein each node is an object, person, or routine and wherein each link represents a relationship between two nodes (paragraph [0036], the knowledge graph represents entities and properties as nodes, and attributes and relationships between entities as edges, thus providing a structured schematic of entities and their properties and how they relate to the user; paragraph [0035], The entity identification engine 210 is illustrative of a software module, software package, system, or device operative or configured to detect entities and user tasks or activities associated with a task item or indicated in the task data.  The term "entity," as used herein, describes any person, place, object, or thing about which there is or can be discrete, objective information available via data stored in one or more data stores; edges are the links between nodes).
Since VIKLUND teaches a system of user activity based monitoring and notification, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a graph-based knowledge base including two or more nodes, wherein each node is an object, person, or routine and wherein each link represents a relationship between two nodes, as taught by Gupta, as the prior arts are in the same application field of user activity data mining, and Gupta further teaches graph-based knowledge base including nodes. By incorporating Gupta into VIKLUND would improve the integrity of Gupta’s system by allowing users are provided with a variety of triggering options for reminders, which provides an improved user experience (Gupta, paragraph [0022]).

As to dependent claims 5, and 15, the rejection of claim 1 is incorporated. Gupta teaches the system of claim 1, further comprising, representing categories of objects or people and instances of events as nodes and relationships between the categories and instances of events are represented as links between the nodes (paragraph [0036], For example, the knowledge graph represents entities and properties as nodes, and attributes and relationships between entities as edges, thus providing a structured schematic of entities and their properties and how they relate to the user.  Accordingly, for a task item such as "take Pupcake to the vet," a knowledge graph can provide information that "Pupcake" is a dog and that "Pupcake" is connected to the user by an edge representing an owner/pet relationship).

As to dependent claims 9, and 19, the rejection of claim 1 is incorporated. VIKLUND teaches the system of claim 1, wherein generating the knowledge base (paragraph [0294], Machine Learning System 735 processes the received sensor data and outputs one or more activities of a monitored user. This output of one or more activities is provided to Machine Learning System 745 or Rule Logic 747; machine learning system 735 is the knowledge base).
VIKLUND does not teach:
A graph-based knowledge base comprises:
determining, based on the one or more site specific models, two or more nodes; and 
determining, based on activity data, a relationship between the two or more nodes.
Gupta teaches:
A graph-based knowledge base (paragraph [0036], the knowledge graph represents entities and properties as nodes, and attributes and relationships between entities as edges) comprises:
determining, based on the one or more site specific models, two or more nodes; and determining, based on activity data, a relationship between the two or more nodes (paragraph [0036], for a task item such as "take Pupcake to the vet," a knowledge graph can provide information that "Pupcake" is a dog and that "Pupcake" is connected to the user by an edge representing an owner/pet relationship; thus, an inference can be made that "Pupcake" is the user's dog; the user and "Pupcake" are the two nodes).
Since VIKLUND teaches a system of user activity based monitoring and notification, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining, based on the one or more site specific models, two or more nodes, and determining, based on activity data, a relationship between the two or more nodes, as taught by Gupta, as the prior arts are in the same application field of user activity data mining, and Gupta further teaches graph-based knowledge base including nodes. By incorporating Gupta into VIKLUND would improve the integrity of Gupta’s system by allowing users are provided with a variety of triggering options for reminders, which provides an improved user experience (Gupta, paragraph [0022]).

As to dependent claim 10, the rejection of claim 1 is incorporated. Gupta teaches the system of claim 1, further comprising: 
receiving from a user a natural language graph-based query to the graph-based knowledge base (paragraph [0037], For example, a user can ask a digital personal assistant 206: "Remind me to check the mail when I get home," wherein the task item is to check the mail, and a reminder parameter is location-based (e.g., the location of the user's home)); 
determining, based on the one or more terms of the natural language graph based query, one or more nodes referenced by the query (paragraph [0037], the entity identification engine 210 is operative or configured to detect a reminder property (e.g., explicitly-defined parameter data, implicit reminder data) associated with a task item.  According to an aspect, a task reminder can be a contextually-based task reminder, where a notification is provided to a user based on context information as identified by one or more signals (e.g., location, time, date, presence status, interaction with a contact, computing device 102 usage/state, application 204 usage, file activity)); and 
providing, to the user, activity data related to the one or more nodes of the graph-based knowledge base (paragraph [0037], a task reminder can be provided as a push notification, an email message, a text message, or other type of notification or alert; the task reminder is the activity data related).

As to dependent claim 21, the rejection of claim 1 is incorporated. VIKLUND teaches the system of claim 1, wherein receiving the activity data comprises receiving the activity data that includes the second activity data (paragraph [0095], the machine-based system is trained based on multiple Monitored Devices 110A used by the same user or by multiple different users; paragraph [0115], If Sophie 230A accepts the request, Connection Logic 182 typically directs Sophie 230A so that she can choose how information regarding her activities is provided to Artemis 230C in activity alerts; Sophie 230A activity data is the second user activity data).


Claim 22 is rejected under AIA  35 U.S.C §103 as being unpatentable over Viklund et al. (US 20190272725 A1, hereinafter Viklund, filing date 10/02/2017) in view of Gupta et al. (US 20190095846 A1, hereinafter Gupta) and in view of Unno et al. (US 20150112902 A1, hereinafter Unno).

As to dependent claim 22, the rejection of claim 1 is incorporated. Viklund teaches system of claim 1, wherein updating the particular rule or the node using the user feedback comprises: updating the particular rule or the node from which the particular rule was generated using the extracted natural language label (paragraph [0244], cancellation of an alert is considered a false positive event and is used by Threshold Logic 750 to adjust one or more threshold levels. For example, if a new user cancels a lot of alerts, then thresholds may be expanded to reduce the false positive rate. After a few cancellations on Saturday morning of alerts resulting from hospital visits, the cancellations are used to improve the prediction of the future activity levels of the user; Saturday morning hospital visits is the particular rule, and the rule is modified by user cancellation).
	Viklund/Gupta does not teach:
 extracting, using a natural language processing engine, the natural language label from the user feedback.
Unno teaches:
extracting, using a natural language processing engine, the natural language label from the user feedback (paragraph [0094], words extracted from speech data or text data relating to contacts may be employed as feature information in the model information, and labels such as "complaint," "query," "positive feedback," and the like may be employed as labels in the model information).
Since Viklund/Gupta teaches a system of user activities-based monitoring and notification, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate extracting, using a natural language processing engine, the natural language label from the user feedback, as taught by Unno, as the prior arts are in the same application field of feedback data information analysis, and Unno further teaches extracting label from user feedback. By incorporating Unno into Viklund/Gupta would expand the utility of Viklund/Gupta’s system by allowing analyzing whether verbal or written contacts from a customer represents complaints, queries, or positive feedback (Unno, paragraph [0094]).

Claim 23 is rejected under AIA  35 U.S.C §103 as being unpatentable over Viklund et al. (US 20190272725 A1, hereinafter Viklund, filing date 10/02/2017) in view of Gupta et al. (US 20190095846 A1, hereinafter Gupta) in view of Unno et al. (US 20150112902 A1, hereinafter Unno) and in view of Karch (US 6556985 B1, hereinafter Karch).

As to dependent claim 23, the rejection of claim 22 is incorporated. VIKLUND teaches system of claim 22, wherein updating the particular rule or the node comprises at least one of the following: 
determining that the natural language label likely indicates a positive interaction using the user feedback, and, in response to determining that the natural language label likely indicates a positive reaction of the particular rule or a significance of the particular rule, increasing a weighted value of the particular rule or a significance of the particular rule (paragraph [0304], The health state can also be confirmed by selection of further questions. This confirmation can also be used for training of Machine Learning System 745 and/or Question Logic 195, via the same positive feedback look discussed elsewhere herein); 
determining that the natural language label likely does not indicate a positive interaction using the user feedback, and in response to determining that the natural language label likely does not indicate a positive interaction of the particular rule or a significance of the particular rule, decreasing the weighted value of the particular rule or a significance of the particular rule (paragraph [0285], The confidence may be Changed, for example, if the alert is canceled by the user, if the user provides feedback on the alert, and/or the like. For example, if and alert resulting from the same cause is cancelled by a user several times, then the threshold for the activity dimension that caused the alert may be increased); 
Viklund/Gupta/Unno does not teach does not teach:
combining the particular rule with another rule of the one or more rules; or discarding the particular rule.
	Karch teaches:
combining the particular rule with another rule of the one or more rules; or discarding the particular rule (Col 3 line 14-17, the appropriate atomic rules are gathered by the rule constructor, and the three cited atomic rules are combined to form a complex rule that may then be stored or applied and discarded).
Since Viklund/Gupta/Unno teaches a system of user activities-based monitoring and notification, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate combining the particular rule with another rule of the one or more rules; or discarding the particular rule, as taught by Karch, as the prior arts are in the same application field of rules update, and Karch further teaches combining or discarding rules. By incorporating Karch into Viklund/Gupta/Unno would expand the utility of Viklund/Gupta/Unno’s system by allowing That complex rule could be fed back to be used in generating a further rule (Karch, Col 3 line 17-20).

Claims 2-3, and 12-13 are rejected under AIA  35 U.S.C §103 as being unpatentable over Viklund et al. (US 20190272725 A1, hereinafter Viklund, filing date 10/02/2017) in view of Gupta et al. (US 20190095846 A1, hereinafter Gupta) and in view of Bonchi et al. (US 20110078189 A1, hereinafter Bonchi).

As to dependent claims 2, and 12, the rejection of claim 1 is incorporated. Viklund/Gupta does not teach the system, wherein the graph-based knowledge base comprises one or more sub-graphs, wherein each sub-graph defines a relationship between at least two or more nodes.
	Bonchi teaches:
the graph-based knowledge base comprises one or more sub-graphs, wherein each sub-graph defines a relationship between at least two or more nodes (paragraph [0026], The graph portions depicted in FIG. 1, and labeled 100 and 110, are patterns, or subgraphs identified in a graph, G, obtained by merging multiple snapshots of a network.  Patterns 110 and 110 comprise nodes 102 and edges 104, 106 and 108, which connect nodes 102; paragraph [0036], Pattern 100 can be used to predict that given the collaboration at time 0 represented by edge 104, edge 106, which represents a collaboration between two other authors; 100 is a subgraph which defines a relationship for nodes 102).
Since Viklund/Gupta teaches a system of user activity based monitoring and notification, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the graph-based knowledge base comprises one or more sub-graphs, wherein each sub-graph defines a relationship between at least two or more nodes, as taught by Bonchi, as the prior arts are in the same application field of data representation as graph, and Bonchi further teaches graph-based knowledge base including nodes. By incorporating Bonchi into Viklund/Gupta would expand the utility of Viklund/Gupta’s system by allowing graph evolution rules are generated using identified evolutional patterns (Bonchi, paragraph [0004]).

As to dependent claims 3, and 13, the rejection of claim 2 is incorporated. Viklund/Gupta does not teach the system of claim 2, wherein a rule of the one or more rules is generated based on observations of a particular sub-graph of the one or more sub-graphs of the graph-based knowledge graph.
	Bonchi teaches:
a rule of the one or more rules is generated based on observations of a particular sub-graph of the one or more sub-graphs of the graph-based knowledge graph (paragraph [0077], GERs are generated from the subgraphs of the merged graph identified in step 504. Briefly, patterns are identified from the identified subgraphs).
Since Viklund/Gupta teaches a system of user activity based monitoring and notification, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a rule of the one or more rules is generated based on observations of a particular sub-graph of the one or more sub-graphs of the graph-based knowledge graph, as taught by Bonchi, as the prior arts are in the same application field of data representation as graph, and Bonchi further teaches graph-based knowledge base including nodes. By incorporating Bonchi into Viklund/Gupta would expand the utility of Viklund/Gupta’s system by allowing graph evolution rules are generated using identified evolutional patterns (Bonchi, paragraph [0004]).

Claims 4, and 14 are rejected under AIA  35 U.S.C §103 as being unpatentable over Viklund et al. (US 20190272725 A1, hereinafter Viklund, filing date 10/02/2017) in view of Gupta et al. (US 20190095846 A1, hereinafter Gupta) and in view of DOTAN-COHEN et al. (US 20180253219 A1, hereinafter DOTAN).

As to dependent claims 4, and 14, the rejection of claim 1 is incorporated. Viklund/Gupta does not teach the system, wherein receiving, from a user, a user-defined rule, wherein the user-defined rule includes one or more elements from the graph-based knowledge base.
DOTAN teaches receiving, from a user, a user-defined rule, wherein the user-defined rule includes one or more elements from the graph-based knowledge base (paragraph [0047], classification logic 252 may be determined based on explicit user configurations, which may include user-defined rules and labels, pre-defined or default rules, such as pre-configured settings (for instance, a default setting may specify that game apps and videos should be indexed or labeled as "entertainment" or that content items containing financial data or personally identifiable data should be indexed as "sensitive" and/or "financial")).
Since Viklund/Gupta teaches a system of user activity based monitoring and notification, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving, from a user, a user-defined rule, wherein the user-defined rule includes one or more elements from the graph-based knowledge base, as taught by DOTAN, as the prior arts are in the same application field of data representation as graph, and DOTAN further teaches user-defined ruls. By incorporating DOTAN into Viklund/Gupta would expand the utility of Viklund/Gupta’s system by allowing classification logic 252 may be determined based on explicit user configurations (DOTAN, paragraph [0047]).

Claims 6-7, and 16-17 are rejected under AIA  35 U.S.C §103 as being unpatentable over Viklund et al. (US 20190272725 A1, hereinafter Viklund, filing date 10/02/2017) in view of Gupta et al. (US 20190095846 A1, hereinafter Gupta) and in view of Goldschmidt et al. (US 20150026103 A1, hereinafter Goldschmidt).

As to dependent claims 6, and 16, the rejection of claim 1 is incorporated. Viklund/Gupta does not teach the system of claim 1, further comprising assigning user-provided attributes to each of the one or more nodes.
	Goldschmidt teaches:
assigning user-provided attributes to each of the one or more nodes (paragraph [0002], A graph is a set of nodes and edges. Each edge connects at least two nodes of the graph. The graph may be labeled, such as by providing a label for each node of the graph; the label is the user-provided attribute).
Since Viklund/Gupta teaches a system of user activity-based monitoring and notification, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate assigning user-provided attributes to each of the one or more nodes, as taught by Goldschmidt, as the prior arts are in the same application field of data representation as graph, and Goldschmidt further teaches labeling graph nodes. By incorporating Goldschmidt into Viklund/Gupta would expand the utility of Viklund/Gupta’s system by allowing data may be provided in a form of a graph (Goldschmidt, paragraph [0002]).

As to dependent claims 7, and 17, the rejection of claim 1 is incorporated. Gupta teaches the system with the user feedback comprising a natural language label (paragraph [0287], The interface provides a button configured to cancel the alert by saying “I'm fine,” and a button configured to say “Help” and send the alert immediately (rather than wait for a delay); “I'm fine,” is a user feedback includes a natural language content), and updating the particular rule or the node comprises updating the particular node of the graph-based knowledge base using the user feedback that includes the natural language label for the particular node (paragraph [0244], cancellation of an alert is considered a false positive event and is used by Threshold Logic 750 to adjust one or more threshold levels. For example, if a new user cancels a lot of alerts, then thresholds may be expanded to reduce the false positive rate. After a few cancellations on Saturday morning of alerts resulting from hospital visits, the cancellations are used to improve the prediction of the future activity levels of the user; Saturday morning hospital visits is the particular rule, and the rule is modified by user cancellation).
Viklund/Gupta does not teach: a natural language label for a particular node of the graph-based knowledge base. 
Goldschmidt teaches:
natural language label for a particular node of the graph-based knowledge base (paragraph [0002], A graph is a set of nodes and edges. Each edge connects at least two nodes of the graph. The graph may be labeled, such as by providing a label for each node of the graph; paragraph [0005], a statistical model of a graph in accordance with the training data; the label is the language label).
Since Viklund/Gupta teaches a system of user activity-based monitoring and notification, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate natural language label for a particular node of the graph-based knowledge base, as taught by Goldschmidt, as the prior arts are in the same application field of data representation as graph, and Goldschmidt further teaches labeling graph nodes. By incorporating Goldschmidt into Viklund/Gupta would expand the utility of Viklund/Gupta’s system by allowing data may be provided in a form of a graph (Goldschmidt, paragraph [0002]).

Claims 8, and 18 are rejected under AIA  35 U.S.C §103 as being unpatentable over Viklund et al. (US 20190272725 A1, hereinafter Viklund, filing date 10/02/2017) in view of Gupta et al. (US 20190095846 A1, hereinafter Gupta) and in view of HU et al. (US 20150379409 A1, hereinafter HU).

As to dependent claims 8, and 18, the rejection of claim 1 is incorporated. Viklund/Gupta does not teach system of claim 1, wherein the user feedback further comprises natural language label for a particular link between at least two nodes of the graph-based knowledge base.
HU teaches:
the user feedback further comprises natural language label for a particular link between at least two nodes of the graph-based knowledge base (paragraph [0021], Graph edges are labeled relationships between graph nodes. The edges may be directional. An edge from a first graph node to a second graph node denotes or defines a logical connection between the two graph nodes, with the label assigned to the edge defining the form of that logical relationship).
Since Viklund/Gupta teaches a system of user activity-based monitoring and notification, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user feedback further comprises natural language label for a particular link between at least two nodes of the graph-based knowledge base, as taught by HU, as the prior arts are in the same application field of data representation as graph, and HU further teaches labeling graph edge. By incorporating HU into Viklund/Gupta would expand the utility of Viklund/Gupta’s system by allowing to define a logical connection between the two graph nodes (HU, paragraph [0021]).

Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 7, 11, 17, and 20, and addition of claims 21-23.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445. The examiner can normally be reached Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143